Citation Nr: 0412887	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  94-28 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of a nasal fracture.  

2.  Entitlement to service connection for an upper 
respiratory disorder, including tonsillitis, sinusitis and/or 
an upper respiratory infection, secondary to the nasal 
fracture disability.  

3.  Entitlement to service connection for a psychiatric 
disorder, including depression, to include as secondary to 
the nasal fracture disability.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk


INTRODUCTION

The appellant had active service from March 1976 to May 1978.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  After the June 1996 Travel Board 
hearing held in New Orleans, the case was remanded to the RO 
for additional development.  The RO returned the case to the 
Board in June 1999.  

A second personal hearing, this time in Washington, D. C., 
was held before the undersigned in January 2000.  Thereafter, 
this case was again remanded in March 2000 for further 
development.  The case has now been returned to the Board.  

At the time of the second remand, an issue of secondary 
service connection for sinusitis was expanded to include 
allergic rhinitis, tonsillitis, and an upper respiratory 
infection.  While the case was undergoing development, 
service connection for allergic rhinitis was granted by 
rating action of November 2003.  This satisfies the appeal as 
to that issue, and the remaining issues are as characterized 
on the title page of this decision.

Review of the current record reveals that this issue of 
service connection for a psychiatric disorder, to include 
depression has been expanded to include primary and secondary 
service connection.  The RO has denied primary service 
connection, and has provided applicable laws and regulations 
concerning primary service connection.  After review of the 
record, it appears that additional development is needed on 
the issue of direct service connection for an acquired 
psychiatric disorder.  As such, a decision will be reached 
below on the secondary service connection claim, and the 
issue of primary service connection will be considered within 
the REMAND section of this document.

It is also noted that the issue of service connection for 
posttraumatic stress disorder has been denied by rating 
decision.  The current record before the Board does not 
contain disagreement with that decision.  As such, that issue 
is not before the Board.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claims has been developed and obtained, and all 
due process concerns have been addressed.  

2.  The veteran's residuals of a nasal fracture are 
manifested primarily by no more than slight left nasal septal 
deviation with mild right inferior turbinate hypertrophy, 
which was not causing obstruction.  The recent clinical 
evidence does not show that the nasal septal deviation more 
nearly approximates 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side, or 
that any nasal airflow restriction attributable to the septal 
deviation is indicative of marked interference with breathing 
space.  

3.  The post-service medical evidence contains no probative 
evidence of the clinical presence of sinusitis or a 
relationship of sinusitis to the service-connected nasal 
fracture.  

4.  The veteran's service-connected nasal fracture was not 
related to his tonsils in anyway.  

5.  The competent and probative evidence of record does not 
establish that the veteran has an acquired psychiatric 
disorder, including depression is linked to his service 
connected nasal fracture disability.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
residuals of a nasal fracture have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 
4.7, 4.14, 4.97, Diagnostic Code 6502 (2003).  

2.  An upper respiratory disorder, including tonsillitis, 
sinusitis and/or an upper respiratory infection, is not 
proximately due to, the result of, or aggravated by the 
service-connected nasal fracture disability.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.326 
(2003); Allen v. Brown, 7 Vet. App. 439 (1995).  

3.  A psychiatric disorder, including depression is not 
proximately due to, the result of, or aggravated by the 
service-connected nasal fracture disability.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.326 
(2003); Allen v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  In this case it was essentially held that the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) should be provided to a claimant prior to 
any adjudication of the claim.  In this case, the claim had 
been filed, and initial adjudication had taken place before 
the VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Court decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.  

As will be discussed below, the VCAA provisions have been 
considered and complied with as to the issues decided herein.  
There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In the present case a service connection application was 
received on May 1978.  Thereafter, in a rating decision dated 
in January 1979, the issue of entitlement to service 
connection for residuals of nose injury was granted with an 
evaluation of 0 percent disabling.  The current claim for an 
increase started in July 1994, with the secondary service 
connection claims opened subsequently.

The AOJ, in correspondence dated May 2001, provided notice to 
the claimant regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  The provisions of the 
VCAA were subsequently provided to the veteran in the 
November 2003 supplemental statement of the case (SSOC).  

As noted, because the VCAA notice in this case was not 
provided to the appellant prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
not comply with the express requirements of the law as found 
by the Court in Pelegrini.  While the Court did not address 
whether, and, if so, how, the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. 412 at 
13.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.")  

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, 17 
Vet. App. 412 at 13.  Similarly, a claimant is not compelled 
under 38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in May 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Furthermore, 
the November 2003, SSOC informed the claimant of the VCAA 
provisions and the claimant has not submitted additional 
evidence and argument in support of his claim, or responded 
to VA notices.  Thus, while not specifically told to submit 
all evidence he might have, it appears he has done so.  
Additionally, the veteran in a December 2003 correspondence 
waived his 60-day waiting period and requested the return of 
his case file to the Board for immediate review.  There is no 
suggestion or evidence that any additional notice would 
provide any additional pertinent evidence.  

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

B.  Legal Criteria

In pertinent part, a disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310.  The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's 
own statements expressing his belief that his disabilities 
are service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where the question involves one for an increased rating, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

C.  Factual Background  

Review of the evidence of record reveals that the appellant 
complained of congestion and ear pain on numerous occasions 
in service and that he suffered a nondisplaced nasal fracture 
in March 1978, two months before his separation from service.  
The appellant was hospitalized in the VA Hospital in New 
Orleans for a week in September 1978 with a diagnosis of 
submucous resection of nasal septal deviation.  He was noted 
on admission to have a history of chronic nasal obstruction 
subsequent to the nasal fracture, which left him unable to 
breathe out of his nostrils most of the time.  He was also 
noted to have undergone multiple courses of treatments with 
antihistamines, decongestants and steroids with no 
significant improvement of symptoms.  Therefore he underwent 
surgery during this hospitalization, namely a submucous 
resection of the nasoseptal deviation.  

Post-surgically the veteran presented in January 1979 with 
complaints of an obstructed right nose.  In April 1979 he was 
described as status post submucous resection for chronic 
sinusitis.  The septum was well healed but the veteran still 
had caudal deviation.  In July 1979 the veteran complained of 
fullness and sinusitis on the left side.  In November 1979, 
he was diagnosed with a hypertrophied left turbinate.  

On VA examination of August 1980 the veteran reported that 
the left side of his nose was blocked.  The examination 
revealed that the nasal septum was in midline, the nasal 
mucosa appeared normal and there was no unusual secretion.  
Air passages were open.  The impression was old healed 
fracture of nose, no disability at this time.  

In September 1980, the veteran was diagnosed with a right 
hypertrophied turbinate.  May 1998 and June 1989 ears, nose, 
throat (ENT) evaluations showed that the veteran's nasal 
airway was found to be obstructed secondary to an infected 
turbinate.  In May 1992, and June 1992, the veteran presented 
with complaints of chronic sinusitis with occasional 
epistaxis that had increased in frequency since January 1992.  
On physical examination he was found to have a deviated 
septum and enlarged turbinates.  

On VA ENT examination of April 1994, the veteran complained 
of nasal congestion.  The veteran's nasal septum was in 
midline, his nasal mucosa appeared normal and there was no 
unusual secretion.  His air passages were open.  The 
impression was normal nose, with a history of old nasal 
fracture with no complications.  

At a RO hearing dated October 1995, the veteran reported that 
he had problems breathing every day and it was hard for him 
to catch his breath.  He reported that he could not move 
briskly for about 100 yards without having to catch his 
breath. He also reported that his nasal passages were 
swollen.  He reported that he used a nasal spray 
periodically, which made his nose sore, and his nose and 
sinuses were constantly draining in his throat.  The veteran 
also reported that he did not have any trouble with his 
sinusitis before he fractured his nose.  

On VA ENT examination of November 1995, the veteran reported 
that he had trouble breathing.  The veteran's nasal septum 
was in midline, his nasal mucosa appeared normal and there 
was no unusual secretion.  His air passages were open.  The 
impression was normal nose examination.  

On VA mental disorders examination of December 1995, the 
veteran reported that he had depression because he could not 
work and because he was in pain from the motor vehicle 
accident.  In talking about his subjective complaints and 
including depression, he made no mention of his nose 
fracture.  There was no diagnosis, rule out malingering.  The 
examiner noted that the veteran had an exaggeration of his 
symptoms or was perhaps feigning symptoms.  He did not appear 
to be responding to internal stimuli.  The examiner noted 
that there was no clinical connection between the veteran's 
nose fracture and his depression from his interview.  

A VA treatment report of February 1996 showed that the 
veteran complained of chronic nasal obstruction and underwent 
a septoplasty to relieve congestion on the right side.  A VA 
treatment report of May 1996 reported that the veteran 
complained of anosmia and burning in his nose and epistaxis 
with mucous.  The nasal x-ray showed normal nose bones.  The 
examiner noted that the veteran had redundant mucosa on the 
right with no septal deviation.  The veteran's nasal valve 
was OK with no collapse.  The impression was allergic 
rhinitis.  A subsequent VA treatment report of May 1996 
reported that the veteran complained of anosmia and burning 
in his nose and epistaxis with mucous.  The examiner noted 
that the veteran had inflamed mucosa on the right.  There 
were no lesions and the impression was allergic rhinitis.  

At a hearing dated June 1996, the veteran reported that after 
the surgery on his nose he could not breathe properly and he 
could not smell.  He reported that he was taking antibiotics 
for the swelling of his nose.  He also reported that he had 
some bone fragments in his nose and that he was scheduled for 
a CAT scan to determine if there were any fragments left in 
his nose.  He reported that nothing was done in service to 
straighten his septum after it was broken.  The veteran also 
reported that he was taking Prozac and Amitriptyline for a 
depressive disability diagnosed back in September 1995.  

VA reports from June 1992, to December 1997, showed that the 
veteran complained of nose pain and sinus.  A November 1995 
report indicated that the veteran had edematous, positive 
erythema and right septal deviation.  The impression was 
nasal mucosal edema.  A November 1996 report showed that the 
veteran complained of sinus pain and congestion with a 
progressive cough for three weeks.  The examiner noted 
maxillary and frontal sinus tenderness, injected throat, 
postnasal drip and clear lungs.  A March1997 report indicated 
that the veteran complained of status post septoplasty and 
sinusitis and blood-streaked mucosa.  The impression was 
questionable chronic sinusitis.  An April 1997 report showed 
that the veteran continued to have nasal obstruction with 
thick bloody discharge in the mornings.  A May 1997 CAT scan 
of the paranasal sinuses were normal.  A report of May 1997 
showed that the veteran was treated for recurrent epistaxis.  
He underwent an operation for bilateral nasal endoscopy, 
bilateral inferior turbinate cautery and right nasal pack.  A 
report of June 1997 showed that the veteran complained of 
stuffy, congested nasal passages with headache "behind the 
eyes."  The impression was a history of chronic sinusitis 
with apparent acute exacerbation.  

Private reports from January 1997, to July 1997, showed that 
the veteran was treated for sinus and breathing problems.  A 
March 1997 report indicated that the veteran had sinus 
drainage.  The examiner noted erythematous nasal mucosa, mild 
purulent rhinorrhea, no sinus tenderness and clear throat.  
The diagnosis included sinusitis.  An April report noted 
mildly erythematous pharynx, no exudate, patent airway and 
clear lungs.  The diagnosis was bronchitis, pharyngitis.  

On VA mental examination of January 1998, the veteran was 
diagnosed with major depressive episode, partially responsive 
to treatment.  The examiner opined that it was difficult to 
say with any degree of certainty about the veteran's etiology 
and onset of his depression; however, certain difficult 
breathing and chronic pain were associated with depression.  
He reported that trying to estimate the degree of depression 
that can be attributed to the veteran's nasal disability was 
impossible.  

On VA examination of February 1998 the veteran complained of 
difficulty breathing through his nose and frequent headaches.  
He also reported multiple operations for his sinusitis and 
nasal septum.  He reported postnasal discharge and a little 
blood from his nose, with no purulent discharge.  On 
examination, the veteran's airway appeared patent, 
bilaterally.  There was no purulent discharge or crusting 
present in the nose.  He was tender over the ethmoid sinuses, 
bilaterally, also over the actual cartilaginous part of his 
nose.  The frontal and maxillary sinuses were nontender to 
palpation.  The diagnosis was that the veteran had allergic 
rhinitis.  The examiner reported that the veteran had a 
history of a deviated nasal septum but had no visible nasal 
obstruction.  The examination showed no signs of acute 
infection of the veteran's sinuses although his ethmoid was 
tender.  The veteran's turbinates also did not appear to be 
excessively large.  

At a hearing of January 2000 the veteran reported having 
headaches once a month as a result of his nasal fracture.  He 
reported that the headaches lasted about three to seven days.  
He also reported that he had tonsillitis surgery in either 
1997 or 1998 and it was related to his sinus because his 
sinus was draining into his tonsils.  He also reported that 
his head would hurt, he would get dizzy and have nausea when 
he bent his head down to write a letter.  He reported that he 
had been treated for these headaches and the examiners 
associated it with sinus.  The veteran also reported that he 
was experiencing depression from 1985 or 1987.  He reported 
that he was not working.  He stated that he had constant 
sinusitis, which was worse when someone around him was 
smoking.  He also reported that he could not smell about 90 
percent of the times.  The veteran reported that he was 
getting treatment every 90 days for his headaches and sinus.  

On VA mental disorders examination of October 2002, the 
examiner reported that the veteran had chronic major 
depression partially treated.  He reported that he agreed 
with the examiner of January 1998 observations that breathing 
difficulty and consequent sleep difficulty associated with 
nasal obstruction, as well as chronic pain condition (such as 
back pain and chronic headache), can contribute to the 
etiology of the veteran's depression.  He reported that it 
was impossible to tell what percentage of the veteran's 
depressive symptoms was due to the nasal symptoms and not due 
to other concomitant medical and social problems.  The 
etiology of the depressive symptoms was multifactorial, 
perhaps involving some or all of the veteran's problems, but 
also likely involving constitutional position affective 
disturbance.  The examiner opined that it was reasonable to 
say that it was highly improbable that the nasal obstruction 
was solely responsible for the veteran's depressive symptoms.  

On VA ENT examination of December 2000 the veteran's nasal 
septum was in the midline, nasal mucosa appeared normal, 
there was no unusual secretion and air passages were open.  
Oropharynx showed the absence of tonsils.  The impressions 
were post septoplasty, chronic allergic rhinitis and migraine 
headaches.  

On February 2001 mental examination, the examiner reported 
that there was no psychological test or battery, which would 
aid in determining the degree of depression due to a nasal 
fracture.  He opined that it was impossible to tell what 
percentage of the veteran's depressive symptoms were due to 
his nasal symptoms and not due to other concomitant medical 
and social problems.  

On VA ENT examination of March 2001 the veteran complained of 
nasal congestion, which alternated from side to side.  He 
also complained of chronic postnasal discharge, which he 
stated tinged his blood.  He reported that he got frequent 
infections of his nose and sinuses and headaches occurring 
approximately once a month and that his headaches lasted for 
about three to seven days.  On examination, the veteran's 
sinuses were nontender to palpation.  There was no purulent 
discharge or crusting noted in his nose.  He had a slightly 
deviated septum to the left with right inferior turbinate 
hypertrophy; however, he had a patent airway, bilaterally, at 
the time of examination.  Examination of the mucous membrane 
of the nose revealed normal appearing mucous membranes.  The 
veteran's throat was without lesions and he had no 
appreciable tonsillar tissue.  The veteran's nose was 
decongested with phenylephrine and anesthetized with 
Pontocaine.  His nose was examined with a flexible 
nasopharyngoscope.  The veteran's middle meatus appeared to 
have normal middle turbinates.  There was no crusting or pus 
noted from the middle meatus, bilaterally.  No mucopurulent 
drainage could be noted in the posterior nasopharynx or from 
the superior meatus, bilaterally.  There was no evidence of 
bleeding or masses within the nasal cavity on either side, 
essentially a normal nasoendoscopy.  The veteran had a CAT 
scan performed of his paranasal sinuses on March 2001, which 
was within normal limits.  

The impression was that the veteran had disease primarily 
noted in the nose.  He was found to have inhalant allergies.  
The veteran was also found to have residuals of a 1978 nasal 
fracture, to include a slight deviation of the septum to the 
left with mild right inferior turbinate hypertrophy, which 
was not causing obstruction at the time of the examination.  
There was no evidence of intermittent sinusitis.  The 
examiner reported that he could not state that the veteran's 
headaches were exclusively of nasal or sinus origin.  He also 
reported that the veteran's nasal fracture did not cause his 
allergic rhinitis; however, the fracture may have exacerbated 
the symptoms of allergic rhinitis.  It was the examiner's 
opinion that the veteran had a mild residual septal deviation 
and compensatory right inferior turbine hypertrophy from his 
1978 nasal fracture.  He also stated that the veteran's nasal 
fracture may exacerbate the congestion associated with 
allergic rhinitis but certainly did not initiate this.  The 
veteran's nasal fracture was not related to his tonsils in 
anyway.  There was no radiographic or clinical evidence of 
sinusitis on this examination.  

On VA mental disorders examination of March 2001 the 
impression was major depressive episode, moderate to severe, 
with intermittent psychotic features.  The veteran's GAF 
score was 50.  The examiner reported that the veteran did not 
experience any depressive symptoms until he began 
experiencing difficulty with coworkers, which he perceived to 
be harassment.  The examiner reported that the extent, to 
which the nasal fracture exacerbated the depression, could 
not be determined quantitatively.  

On VA ENT examination of February 2003, the veteran reported 
that his symptoms were worsening and he complained of 
migraine headaches, facial swelling and nasal burning.  The 
nasal examination showed boggy mucosa with narrowed airway.  
There was no discharge or crusting and the right air canal 
was erythematous with no exudate.  The tympanic membranes 
were intact, bilaterally.  The diagnoses were chronic 
sinusitis, allergic rhinitis and right otorrhea with 
eustachian tube dysfunction.  

On VA ENT examination of April 2003 the objective findings 
was that there was approximately 50 percent nasal obstruction 
on the left side and 30 percent on the right, with congested 
airway.  The area was sprayed, decongested with Neo-
Synephrine and the airway opened in the nose.  There was no 
crusting, no purulent discharge and no posnasal discharge 
identified.  There was no septal obstruction seen.  Septum 
was intact and seemed in the midline.  The ostia of the 
sinuses were aspirated and there was no purulent discharge 
obtained from these ostia.  There was no tenderness over the 
paranasal sinuses noted.  The diagnoses were allergic 
rhinosinusitis and right temporal mandibular joint syndrome.  

On VA ENT examination of July 2003, there was nasal 
obstruction with boggy turbinates.  The examiner removed 
about 40 percent obstruction, bilaterally.  The nose was 
sprayed with decongestants to better evaluate.  As to his 
sinusitis, there was bilateral maxillary tenderness, there 
was no purulent discharge and no crusting noted.  Following 
decongestion of the nose, the airway was adequate and the 
septum was in midline.  There was no obstruction ever noted 
over an anatomical position and there was more edema than 
anything else.  Examination of the larynx was normal and 
there was no facial disfigurement.  The diagnosis was chronic 
allergic rhinitis with secondary maxillary sinusitis.  

On VA examination of October 2003 the veteran had 0 percent 
obstruction on the left side and approximately 25 percent on 
the right side, secondary to enlargement of his right 
inferior turbinate.  The examiner reported that the veteran 
appeared to have no manifested residuals of the 1978 nasal 
fracture with regard to the location of his septum.  The 
veteran did not have sinusitis, there was no purulent 
drainage in his nose and his sinuses were nontender.  The 
examiner also reported that the veteran sinus films of 1995, 
1997, 1998, 2001 and 2003 were negative for paranasal 
sinuses.  The examiner stated that he felt that the veteran's 
headaches were secondary to migraines and not related to 
sinusitis, and that he did not have sinusitis.  It was 
reported that the veteran was allergic to ragweed and pigeon 
feathers and that the nasal fracture did not cause his 
allergic rhinitis; however, symptoms of congestion associated 
with sinusitis may be exacerbated by a nasal fracture if 
there was a coexistent anatomic problem, as well as the 
congestion caused by the rhinitis.  The veteran's symptoms of 
anosmia were subjective.  The medical records were inadequate 
to address whether the veteran's anosmia was related to the 
nasal fracture or subsequent surgery for it.  The examiner 
did not believe that the veteran had sinusitis or that his 
nasal fracture caused sinusitis or contributed to sinusitis.  
The veteran had a midline septum with an open nasal airway on 
the left and 25 percent obstruction on the right secondary to 
hypertrophied nasal turbinate.  He had allergic rhinitis but 
it was opined that the nasal fracture did not cause the 
allergic rhinitis.  The examiner did not comment on the 
anosmia because he did not have objective data to support any 
contention.  

D.  Analysis

I.  An Increased (Compensable) Rating for Residuals of a 
Nasal Fracture  

Appellant contends and testified at a January 2000 Board 
hearing, in essence, that the fracture to his nose increased 
in severity since its inception as to warrant a compensable 
rating.  

Under Diagnostic Code 6502, effective prior to October 7, 
1996, traumatic nasal septum deflection with only slight 
symptoms warranted a noncompensable evaluation.  A 10 percent 
evaluation required that the deflection result in marked 
breathing space interference.  

The VA subsequently amended its regulations for rating 
respiratory system disabilities, including traumatic nasal 
septum deviation, effective October 7, 1996.  See 61 Fed. 
Reg. 46,720-731 (Sept. 4, 1996) (codified at 38 C.F.R. §§ 
4.96-4.97 (1996-2000)).  Under the amended Diagnostic Code 
6502, a 10 percent evaluation (the maximum evaluation 
assignable under that code) may be assigned for traumatic 
nasal septum deviation with 50-percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side.  

The Board has considered 38 C.F.R. § 4.10, pertaining to 
functional loss.  However, although the veteran has nasal 
congestion, which he assets interferes with his nasal 
breathing passages to some extent, he appeared to have no 
manifested residuals of the 1978 nasal fracture with regard 
to the location of his septum.  These symptoms have been 
medically attributed to allergic rhinitis a condition for 
which service connection is in effect, rather than the 
service-connected postoperative septoplasty residuals due to 
nasal fracture.  Thus, these complaints do not form the basis 
for a compensable rating for the deviated nasal septum 
residuals.

Since veteran's service-connected residuals of a nasal 
fracture is manifested primarily by no more than slight left 
nasal septal deviation with mild right inferior turbinate 
hypertrophy, which was not causing obstruction, it would not 
be reasonable to characterize the nasal septal deviation as 
more nearly approximating 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side, or 
any nasal airflow restriction attributable to the septal 
deviation as indicative of marked interference with breathing 
space.  Furthermore, on VA examination of October 2003 it was 
reported that the veteran had 0 percent obstruction on the 
left side and approximately 25 percent on the right side 
secondary to enlargement of his right inferior turbinate.  

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected residuals 
of a nasal fracture presents such an unusual or exceptional 
disability picture as to render the application of the 
regular schedular standards impractical, for the aforestated 
reasons.  38 C.F.R. § 3.321(b)(1).  The benefit-of-the-doubt 
doctrine is inapplicable, since the preponderance of the 
evidence is against allowance of this disability rating issue 
on appeal.  38 C.F.R. § 3.102.  

II.  Service Connection for an Upper Respiratory Disorder, 
including Tonsillitis, Sinusitis and/or an Upper Respiratory 
Infection, Secondary to the Nasal Fracture Disability  

As set forth above, the service medical records document 
several episodes of treatment for sinusitis symptoms and 
tonsillitis.  Chronic impairment, however, was not clinically 
established.

The post-service medical evidence, however, contains no 
probative evidence of the clinical presence of sinusitis.  
For example, on VA examination of October 2003, the examiner 
reported that the veteran appeared to have no manifested 
residuals of the 1978 nasal fracture with regard to the 
location of his septum.  The veteran did not have sinusitis, 
there was no purulent drainage in his nose and his sinuses 
were nontender.  The examiner also reported that the veteran 
sinus films of 1995, 1997, 1998, 2001 and 2003 were negative 
for paranasal sinuses.  The examiner stated that he felt that 
the veteran's headaches were secondary to migraines and not 
related to sinusitis, and that the veteran did not have 
sinusitis.  The examiner did not believe that the veteran had 
sinusitis or that his nasal fracture caused sinusitis or 
contributed to sinusitis.  

With respect to the veteran's claim for tonsillitis, on VA 
ENT examination of March 2001, it was reported that the 
veteran's nasal fracture was not related to his tonsils in 
anyway.  Furthermore, the veteran was not diagnosed with 
tonsillitis on any of his VA examinations for the period from 
May 1994 to October 2003.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is 
now well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the U.S. Court 
of Appeals for Veterans Claims (Court) noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  See also Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  

Here, the Board notes that it has considered the veteran's 
assertions to the effect that his current symptoms of 
sinusitis, tonsillitis and upper respiratory infection are 
due to the residuals of his nasal fracture disability.  As 
the record does not establish that the veteran possesses a 
recognized degree of medical training or knowledge, his own 
opinions as to medical diagnoses are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Having carefully examined all evidence of record in light of 
the applicable law, the Board has concluded that there is no 
probative evidence that the veteran currently has sinusitis 
or tonsillitis, or that they are secondary to his nasal 
fracture disability.  As noted, absent proof of a present 
disability, there can be no valid claim.  Since there is no 
medical evidence of current existence of sinusitis or 
tonsillitis, service connection for those disabilities cannot 
be granted.  Brammer, 3 Vet. App. at 225.  Similarly, there 
is no showing of a chronic upper respiratory infection or 
residuals thereof.  As such there is nothing to service 
connect.

III.  Service Connection for Psychiatric Disorder, including 
Depression Secondary to Nasal Fracture Disability  

Based upon the evidence of record, the Board finds the 
veteran's present psychiatric disorder, including depression 
is not shown by the evidence of record to be related to his 
service connected residuals of a nasal fracture disability.  
Evidence suggests the onset of depression following a motor 
vehicle accident in the 1980's that resulted in pain which 
required him to stop work.  Additionally, the examiner 
reported that the extent, to which the nasal fracture 
exacerbated the depression, could not be determined 
quantitatively.  As there is no competent evidence of 
depression having been manifest due to the nasal fracture, 
the October 2002 VA examiner's opinion is persuasive as he 
reported that it was reasonable to say that it was highly 
improbable that the nasal obstruction was solely responsible 
for the veteran's depressive symptoms.  It appears that there 
is no way to determine any aggravation without resort to 
speculation, which the Board cannot do.  See 38 C.F.R. 
§ 3.102.

Although the veteran believes he has a psychiatric disorder, 
including depression that is secondary to his service-
connected nasal fracture disability, he is not a licensed 
medical practitioner and he is not competent to offer 
opinions on questions of medical causation.  See Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection for depression 
secondary to the nasal fracture disability is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the evidence 
preponderates against the veteran's claim.  


ORDER

Entitlement to an increased (compensable) evaluation for 
residuals of a nasal fracture, is denied.  

Entitlement to service connection for an upper respiratory 
disorder, including tonsillitis, sinusitis and/or an upper 
respiratory infection, secondary to the nasal fracture 
disability, is denied.  

Entitlement to service connection for a psychiatric disorder, 
including depression, secondary to the nasal fracture 
disability, is denied.  


REMAND

As noted, as a result of an opinion rendered on a March 2001 
psychiatric examination, the issue of direct service 
connection for depression has been raised.  The RO considered 
the issue in a recent supplemental statement of the case.  
There is some indication, however, that the veteran is 
undergoing regular psychiatric treatment.  It was indicated 
in the VA examination that those records might be useful.  An 
initial attempt to obtain them was not successful.

Further, to insure that there is no prejudice to the veteran, 
notice and development pursuant to the VCAA should be 
undertaken as to the direct service connection issue.  He 
should be provided notice as to the type of evidence needed 
to support the claim, and should be instructed to submit any 
pertinent evidence that he has concerning this claim.  See 
38 C.F.R. § 3.159.

As to the merits, in 2001 an examiner suggested that the 
depression started in service.  Since that opinion personnel 
records have been obtained, and include an April 1978 
psychiatric evaluation which does not show depression.  Other 
records suggest the onset of depression in the 1980's 
following a motor vehicle accident and pain from injuries 
incurred therein.  A comprehensive review of the entire 
record should be conducted to resolve the controversy in the 
records.

In view of the foregoing, this issue is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
complete VCAA letter as concerns the 
issue of direct service connection for a 
psychiatric disorder.  Notice should 
include instruction as to which party 
will get what evidence.  Notice should 
also include informing the veteran that 
all pertinent evidence he has should be 
submitted.  He should also be instructed 
to get, or assist in obtaining records of 
any private treatment.  He should also 
identify any VA treatment that he has 
had, records for which are not on file.

2.  Thereafter, to the extent records are 
identified, attempts to obtain the 
records should be undertaken.  If there 
are records that are not obtained, 
attempts made to obtain the records 
should be documented in the claims file.

3.  Thereafter, the records should be 
forwarded to a board of two psychiatrists 
who have not previously entered an 
opinion in this case.  The records should 
be reviewed and an opinion as to whether 
any psychiatric disorder found can be 
related to service.  Specifically the 
examiners should opine as to whether it 
is more likely than not that the 
psychiatric pathology found started in 
service.  A comment should be made as to 
whether there are symptoms in service, 
such as problems getting along, that 
indicate depression.  Reconciliation of 
the opinions on file should be 
undertaken.  If an examination is needed 
to resolve the matter, such examination 
should be undertaken.

When the aforementioned development has been accomplished, 
the remaining issue should be readjudicated by the RO.  To 
the extent the benefits sought on appeal are not granted, the 
appellant and his representative should be provided with a 
supplemental statement of the case and afforded an 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
if in order.  No action is required of the appellant until he 
is notified.  The Board intimates no opinion as to the 
outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



